Case: 4:20-cv-01294-RLW Doc. #: 1-2 Filed: 09/21/20 Page: 1 of 3 PageID #: 12




 f:( QC   J e<rr-. ') {1 UO''Ji

                                  CHARGE OF DISCRIMINATION
                    This form 15 aff~><:!cd by tt•u PovJcy Ac! ol 1014 Soe .::nciosed Puvacy Ac1
                            SIJtcmerH am:f othc~ 1ntormauun bc1o~e comp1cting ~hrs form
                                                                                                                        Charge Presented To:

                                                                                                                           D FEPA
                                                                                                                                                       Agency(ies} Charge No(s)
                                                                                                                                                                                          I
                                                                                                                           00 EEOC                            560-2020-01461
                                                                  Missouri Commission On Human Rights                                                                    and EEOC
                                                                                       Stare or local Agency, if ;iny



                                                                                                                              l
 Name (md1Cnte Mr. MS. Mrs !                                                                                                      Home Pllone (Ind. Ama Cede)    !I
 Mr. Je'bryant Hudson                                                                                                               (314) 532-5876
  S1r~1 Address                                                                                C•ly. Stale and ZIP Code

  4244 Satiris Drive, Florissant, MO 63033

  N3med 1s the Employer, labor Organiza11on, Employment Agency, Apprenticeship Committee. er Staie or local Government Agency That I Believe
  D1scnmma\ed 1\ga1nst Me or Others. {II more l/1an two, it:st under PARTICULARS below.)




   Stree1 Address                                                                              C11y, Slate and ZIP Code

   4240 Duncan, Saint Louis, MO 63110

   Name


   Streel Addtess                                                                               Cit/. Slale and ZIP Code




    DISCRIMINATION BASED ON                  (C~eck   apprO(JflJle bot(es)}                                                               DATE(S) DISCRIMINATlON'iOOK PLACE
                                                                                                                                                 Earliest                 ta lest
      D              RACE             0    COLOR          D       SEX           0      RELIGION      0        NATIONAL ORIGIN               09-11-2019                09-11-2019
                D            RETALIATION         D        AGE      D          [llSABJUTY       0        GENETIC INFORMATION
                                  D   OTHER (S;;ec1f;-)                                                                                          D          CONTINUING ACTION
    THE PARTICULARS ARE (If adt11t1or.al paper is needed, a11ach e•tra sh<:el{S))
          I was employed by the above-named Respondent from about October 2018 until I was discharged on
          or around September 11, 2019. My most recent position was Customer Support Associate and my
          most recent supervisor was Brianna Little.

          In or around September 2019, I made a religious post on my Social Media page and shortly thereafter,
          I was terminated. Respondent said that I violated a company policy, but they could not tell me what
          policy ! violated.

          I believe that I have been discriminated against because of my religion in that I was discharged, in
          violation of my civil rights under Title VII of the Civil Rights Act of 1964, as amended.




     I want this charge fo!Ed Vlllh both !he EEOC and the Sta1e or local Agency, ii any. I                    NOTARY - When necet1Sary far S1a10 and Local Agency ReqUlfenum/s
     will adlllSe !he agenaes 111 change my address or phone number and i woll
     coopefale fully with them in the processing ol my charge in aco;raance wilh their
     proc.edures                                                                                              J
   t-:--:--:------:----:--:----::-77:--:----:---:---------1                                                    swear or affirm that I have read the above charge and that 1t is true 10
     I declare under penalty or perrury that the above 1s true and correct                                    the best of my !mowledge, information and belief.
                                                                                                              SIGNATURE OF COMPLAINANT



           X 3130/ 2.t:n.o
                           Dato



                                                                                                        Fl
                                                                                                           3 0 '10""
                                                                                                         ~AAR   t..i ,:u
                                                                                                                         l•IUfl
                                                                                                                           if 1
                                                                                                  _________ _J _111
                                                                                                         EEOC
                                                                                                   ST. LOUIS D!STHiCT         !
                                                                                                                           ---1
        Case: 4:20-cv-01294-RLW Doc. #: 1-2 Filed: 09/21/20 Page: 2 of 3 PageID #: 13
..
     .CP Enclosure w1lh EEOC Form 5 {l 1/0S)


     ppeRrlVACYIAdCT STATEMENT: Under the Privacy Act of 1974, Pub. Law 93-579, authority to request
           sona       ata and its uses are:

     1.         FORM NUMBERITITLEIDATE. EEOC Form 5, Charge of Discrimination (11/09).

      2.        AUTHORITY. 42 U.S.C. 2000e·5(b), 29 U.S.C. 211, 29 U.S.C. 626, 42 U.S.C. 12117, 42 U.S.C. 2000ff-6.

      3 ... PRINCIPAL PURPOSES. The purposes of a charge, taken on this fDim or otherwise red~ced to
      w.ntm_g ~whether later recorded on this form or not) are, as applicable under the EEOC ant1-
      d1s.cnmmat1on statutes (EEOC statutes), to preseive private suit rights under the E~OC statu~es,
      to invoke the EEOC's jurisdiction and, where dual-filing or referral arrangements exist, to begin
      state or local proceedings.

        4.   ROUTINE USES. This form is used to provide facts that may establish the existence of rna~ers
        covered by the EEOC statutes (and as applicable, other federal, state or local laws). ~nformat1on
        given will be used by staff to guide its mediation and investigation efforts and. as applicable, to
        determine, conciliate and litigate claims of unlawful discrimination. This form may be pre~ented to
        or disclosed to other federal, state or local agencies as appropriate or necessary in canymg out
         EEOC's functions. A copy of this charge will ordinarily be sent to the respondent organization
         against which the charge is made.

           5.    WHETHER DISCLOSURE IS MANDATORY; EFFECT OF NOT GIVING INFORMATION. Charges must be
           reduced to writing and should identify the charging and responding parties and the actions or
           policies complained of. Without a written charge, EEOC will ordinarily not act on the complaint.
           Charges under Title Vil, the ADA or GINA must be sworn to or affirmed (either by using this form
           or by presenting a notarized statement or unsworn declaration under penalty of perjury); charges
            under the ADEA should ordinarily be signed. Charges may be clarified or amplified later by
            amendment. It is not mandatory that this form be used to make a charge.

                                        NOTICE OF ~!GHT TO REQUEST SUBSTANTIAL WEIGHT REVIEW

            Charges filed.at a state or local Fair E~ployment Practices Agency (FEPA) that dual-files charges
            with EEOC will ordinarily be handled firs! by the FEPA. Some charges filed at EEOC may also be
            first handled by a FEPA under '.""orkshanng agreements. You will be told which agency will handle
            your charge .• When the FEPA 1~ the fir~t to handle th~ charge. it will notify you of its final
            resol~t1on of the matte:. Then._ if yo~- wish EEOC to give Substantial Weight Review to the FEPA's
            final nn~mgs. yo~ mu~t as_k us in wntmg to d~ s? ~ithin 15 daY.§ of your receipt of its findin s. -
                                                                                                            9
             Otherwise. we will ordinarily adopt the FEPAs fmdmg and close our file on the charge.

                                               NOllCE OF NON-RETALIATION REQUIREMENTS

            Please notify EEOC or the state or local agency where 0 fl1 d            ·        .     . .     .
            taken against you or others who oppose discrim· r Y u e your ~harge if retaliation 1s
                                                               70
                                                              J~a) 0 ~ ;.~I
                                                                   10
            lawsuit concerning this charge. Under Section                   co~perate _m any investigation or
            S_ectfoo 503(a) of the ADA and Section 207(f) of Glt~A 't. e II, Section 4(d) of the ADEA,
                                                                         1

            d1scnminate against present or former em 1           . ' 1 IS unlawful for an employer to
            d1scrimmate ag.arnst anyone, or for a unio~ :~~s ?r J_ob applic~nts_. for an employment agency to
            apphcants. because they have opposed a          sc:imrnate against its members or membership
            they ha~e made a charge, testified, assist~~ p~:ct1c~ i:nade ~nlaWful by the statutes, or because
            ~~~~~ding. or hearing under the laws. The Equ~ta~~c1p;ted m a~1y_manner_ i~ an investigation,
            exe . of the ADA ~roh1b1ts coercion, intimidation th y ct h~s srm1lar prov1s1ons and Section
            u~d~~~1; :~ten1oymg, or aiding or encouraging othe~:~~s t~r !nterfer~nce wit~ anyone for
                         .                                                 e1r exercise or en3oyment of, rights
                                           Case: 4:20-cv-01294-RLW Doc. #: 1-2 Filed: 09/21/20 Page: 3 of 3 PageID #: 14




                                           ..
                                            ·,




                     ST. LOUIS DISTRICT OFFICE
                                                                                                                 U.S. POSTAGE)) PITNEY BOWES
            EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                ROBERT A. YOUNG BLDG., ROOM 8.100                                                                   ~-J
                        1222 SPRUCE STREET                                                                             ._............,.
                                                                                                                       i:idiilr..-.
                     ST. LOUIS, MISSOURI 63103
                                                                                                                 ZIP 6.310.3
                                                                                                                 02 4W
                                                                                                                               $ 000 " 50 ()
                       OFFICIAL BUSINESS                                                                         oooo360982SE~        oa 2020
                                                                              /
                                                                          f




i
                                                                 Je'bryant Hudson
                                                                 4244 Satiris Drive
                                                                 Florissant, MO 63033

    I
    \
        I
                              /




                                                                                                            ..
                                                                                                            •
